
	
		I
		111th CONGRESS
		2d Session
		H. R. 5296
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. McNerney (for
			 himself, Mr. Costa, and
			 Mr. Cardoza) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To address the health and economic development impacts of
		  nonattainment of federally mandated air quality standards in the San Joaquin
		  Valley, California, by designating air quality empowerment
		  zones.
	
	
		1.Short titleThis Act may be cited as the
			 Air and Health Quality Empowerment
			 Zone Designation Act of 2010.
		2.PurposeThe purpose of this Act is to establish
			 criteria through the use of which specific geographical areas—
			(1)shall be designated as air and health
			 quality empowerment zones; and
			(2)may apply for grants authorized for the
			 purpose of replacing or retrofitting polluting vehicles or engines (or both
			 vehicles and engines) in order to improve the health of the population living
			 in the zones.
			3.FindingsCongress finds that—
			(1)the San Joaquin
			 Valley faces serious air quality challenges that impact the development,
			 health, and economy of the Valley;
			(2)the Valley emits approximately 624 tons of
			 nitrogen oxides per day, and attainment of the 1997 federally mandated 8-hour
			 ozone standard under the Clean Air Act requires emissions of not more than 160
			 tons of oxides of nitrogen per day;
			(3)the Valley does
			 not attain the federally mandated standard for
			 PM2.5;
			(4)the children of
			 the Valley miss 188,000 school days per year, which translates to 1 in 4 of
			 those children experiencing a day of absence each year due to elevated ozone
			 levels;
			(5)approximately 460
			 residents of the Valley die earlier than they otherwise would due to elevated
			 ozone levels, and Valley residents experience 23,300 asthma attacks per year, a
			 rate that equals 3 times the State average and 5 times the national
			 average;
			(6)1
			 in 5 children residing in the Valley have been diagnosed with asthma;
			(7)nonattainment of
			 Federal air quality standards costs the Valley $3,200,000,000 annually;
			(8)the Valley
			 experiences chronic double-digit unemployment rates; and
			(9)the Federal
			 Government must partner with the Valley and the State to address air quality,
			 health, and economic development for the residents of the Valley through the
			 designation of the Valley as air quality empowerment zone that is eligible for
			 Federal grants and technical assistance.
			4.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)AgencyThe
			 term Agency means the Environmental Protection Agency.
			(3)Clean Air
			 ActThe term Clean Air Act means the Clean Air Act
			 (42 U.S.C. 7401 et seq.).
			(4)PM2.5The
			 term PM2.5 means particulate matter with a
			 diameter that does not exceed 2.5 micrometers.
			(5)Strategic
			 planThe term strategic plan means, with respect to
			 an area, the plan contained in the application for designation of the area
			 under section 5.
			(6)ValleyThe
			 term Valley means the San Joaquin Valley, California.
			5.Air quality
			 empowerment zone designation procedures
			(a)In
			 generalFrom among the areas nominated for designation under this
			 section, the Administrator may designate 1 or more areas as air and health
			 quality empowerment zones.
			(b)Period for which
			 designation is in effect
				(1)In
			 generalAny designation under this section shall remain in effect
			 during the period beginning on the date of the designation and ending on the
			 earlier of—
					(A)the last day of
			 the tenth calendar year beginning on the date of the designation; or
					(B)the date on which
			 the Administrator revokes the designation.
					(2)Revocation of
			 designationThe Administrator may revoke the designation under
			 this section of an area if the Administrator determines that the local air
			 pollution control district in which the designated area is located—
					(A)has been
			 designated as being in attainment with the national ambient air quality
			 standard for PM2.5 and ozone promulgated under the Clean
			 Air Act; or
					(B)is not complying
			 substantially with, or fails to make progress in achieving the goals of, the
			 strategic plan.
					(c)Limitations on
			 designationsNo area may be designated under subsection (a)
			 unless—
				(1)the area is
			 nominated for designation by the air pollution control district with
			 jurisdiction over the area;
				(2)the air pollution
			 control district provides written assurances satisfactory to the Administrator
			 that the strategic plan will be implemented; and
				(3)the Administrator
			 determines that any information provided is reasonably accurate.
				(d)ApplicationNo
			 area may be designated under subsection (a) unless the application for the
			 designation—
				(1)demonstrates that
			 the nominated area satisfies the eligibility criteria described in section 6;
			 and
				(2)includes a
			 strategic plan for accomplishing the purposes of this Act that—
					(A)describes—
						(i)the
			 process by which the nominated area is a full partner in the process of
			 developing and implementing the plan; and
						(ii)the
			 extent to which local institutions and organizations have contributed to the
			 planning process;
						(B)identifies—
						(i)the
			 amount of State, local, and private resources that will be available for the
			 nominated area; and
						(ii)the
			 private/public partnerships to be used (which may include participation by, and
			 cooperation with, institutions of higher education, medical centers, and other
			 private and public entities);
						(C)identifies the
			 funding requested under any Federal program in support of the purposes of this
			 Act;
					(D)identifies
			 baselines, methods, and benchmarks for measuring the success of carrying out
			 the strategic plan; and
					(E)includes such
			 other information as may be required by the Administrator.
					6.Eligibility
			 criteria
			(a)In
			 generalA nominated area shall be eligible for designation under
			 section 5(a) only if the area meets all of the following criteria:
				(1)NonattainmentThe
			 nominated area has been designated as being—
					(A)in extreme
			 nonattainment of the 8-hour ozone national ambient air quality standard
			 promulgated by the Administrator under the Clean Air Act; and
					(B)in nonattainment
			 of national ambient air quality standard for PM2.5
			 promulgated by the Administrator under that Act.
					(2)Agricultural
			 sourcesThe nominated area has—
					(A)emissions of
			 oxides of nitrogen from farm equipment of at least 30 tons per day in calendar
			 year 2010; or
					(B)emissions of
			 volatile organic compounds from farming operations of at least 40 tons per day
			 in calendar year 2010.
					(3)Air
			 quality-related health effectsAs of the date of nomination, the
			 nominated area meets or exceeds the national average per capita incidence of
			 asthma.
				(4)Economic
			 impactAs of the date of nomination, the nominated area
			 experiences unemployment rates higher than the national average.
				(5)State matching
			 fundsThe nominated area is located within a State and local area
			 that will match at least ½ of the funds provided by the
			 Federal Government under this Act.
				7.Eligible grant
			 applicantsAny air pollution
			 control district or other local governmental entity authorized to regulate air
			 quality in a State under the Clean Air Act may apply for a grant under this
			 Act.
		8.Authorization of
			 air and health empowerment grants
			(a)Eligibility
				(1)In
			 generalEach area designated as an air and health quality
			 empowerment zone under section 5(a) shall be eligible to receive 1 or more
			 grants under this section.
				(2)Amount of
			 grantsThe amount of each grant awarded to a designated air and
			 health quality empowerment zone shall be determined by the Administrator based
			 upon a review of—
					(A)the information
			 contained in the applications required by section 5(d); and
					(B)the needs set
			 forth in the applications by those designated as beneficiaries.
					(3)Timing of
			 grantsWith respect to each designated air and health quality
			 empowerment zone, the Administrator shall make—
					(A)a grant under this
			 section to each such zone on the date of designation of the zone under section
			 5(a); and
					(B)the grant under
			 this section to each such zone available on the first day of the first fiscal
			 year that begins after the date of designation of the zone.
					(4)Oversight of
			 grantsThe air pollution control district or other local
			 government entity authorized to regulate air quality in an area designated as
			 an air and health safety empowerment zone under section 5(a) shall oversee the
			 use of any grant funds provided to the zone under this section.
				(b)Use of
			 grantsEach air and health safety empowerment zone that receives
			 a grant under this section shall use the grant solely—
				(1)to carry out
			 activities that achieve the purposes described in section 2;
				(2)in accordance with
			 the strategic plan for the zone; and
				(3)for activities
			 that benefit the residents of the zone for which the grant is made through
			 improved air quality and health.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Administrator to provide grants under this section $20,000,000 for each of
			 fiscal years 2011 through 2015.
			
